Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, 8, 11 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “wherein the defective oxide-based optical-absorbing layer includes oxygen species undercoordinated with an organic material including carbons” was not considered to be obvious. The Examiner notes that support for this amendment is found in the Specification paragraph 0042, 0046 and in Fig. 3.
The limitations of claim 4 including “wherein the defective oxide-based optical-absorbing portion is disposed in a surface of the oxide semiconductor layer, facing opposite to the source and the drain electrodes, and  wherein the defective oxide-based optical-absorbing layer has a roughness portion” was not considered to be obvious.
The limitations of claim 6 including “wherein the forming the defective oxide-based optical-absorbing layer includes applying thermal treatment in a range of 150° C to 400° C temperature to a solution containing In nitrate (In(NO3)3) precursor, Ga nitrate (Ga(NO3)3xH2O) precursor, and Zn nitrate (Zn(NO3)2.6H2O) precursor to form oxygen species undercoordinated with remaining organic material” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zan et al. (US 20120018719 A1) hereafter referred to as Zan in view of Yang et al. (CN 101086998 A) hereafter referred to as Yang .
In regard to claim 9 Zan teaches a method for manufacturing an oxide semiconductor photo-transistor [see Fig. 2 see paragraph 0031] , the method comprising:
forming a gate electrode [“gate layer 11”] on the base substrate [“substrate 10”]; 
forming a gate insulating layer [“dielectric layer 12”] on the gate electrode;
forming an oxide semiconductor layer [“active layer 13 can be In.sub.2O.sub.3, Ga.sub.2O.sub.3, SnO.sub.2, MgO, ZnO, InZnO (i.e. IZO), InGaZnO (i.e. IGZO)”] on the gate insulating layer ; and

Zan does not teach etching a surface of the gate insulating layer to have a roughness portion and “having the roughness portion”.
Zan does not teach wherein the forming the oxide semiconductor layer on the insulating layer having the roughness portion is carried out such that the roughness is transferred to a bottom surface of the oxide semiconductor layer facing opposite to the source and the drain electrodes to form a defective oxide-based optical-absorbing portion
See Yang Fig. 3D, 3E see the 241 “on the photosensitive sensor 230 form a release structure 241 can increase from the organic light emitting diode 290 is incident to light sensor 230 of the light condensing efficiency (condensing efficiency). In other words, the sensor 230 on the photosensitive gate insulating layer 240 to form the release structure 241 can increase the gate insulating layer surface area per unit area in the 240, and reduce light on the incident angle, so that the incident light efficiency maximum, that is, for the same amount of light to provide larger incident area is increased by the light sensor 230 of the light receiving amount and reception rate” see that 260 conforms to 241 , see “especially, it can through chemical vapor deposition method (CVD) depositing semiconductor layer 220 on the buffer layer 210”.
Thus it would be obvious to modify Zan to include etching a surface of the gate insulating layer to have a roughness portion and “having the roughness portion” “a gate insulating layer formed on the surface pattern method may include etching” and see that in Zan the 13 is formed on 12, such that 13 of Zan conforms to the roughness by use of commonly known technique such as CVD,  i.e. thus it would be obvious to modify Zan to include wherein the forming the oxide semiconductor layer on the insulating layer having the roughness portion is carried out such that the roughness is transferred to a bottom 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to increase incident light efficiency.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
On page 6 the Applicant argues “subject matters similar to allowable claim 4 has been incorporated into claim 9, thus rendering the rejections of claims 1, 6 and 9 moot”.
The Examiner responds that as shown in the rejection the limitations of claim 9 have been shown to be obvious by Zan and Yang as combined.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818